390 U.S. 200 (1968)
DeCESARE ET AL.
v.
UNITED STATES.
No. 11.
Supreme Court of United States.
Decided March 4, 1968.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Allen David Stolar for petitioners in No. 11. Newton B. Schwartz for petitioner in No. 17. Ollie Lancaster, Jr., for petitioners in No. 19. Francis L. Giordano for petitioner in No. 24. Patrick T. McGahn, Jr., for petitioner in No. 30. Robert J. O'Hanlon and Richard L. Daly for petitioner in No. 45. B. Clarence Mayfield for petitioner in No. 567.
Solicitor General Marshall for the United States in No. 11. Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg and Mervyn Hamburg for the United States in No. 17. Solicitor General Marshall, Assistant Attorney General Vinson, Miss Rosenberg and Robert G. Maysack for the United States in Nos. 19 and 30. Solicitor General Marshall, Assistant Attorney General Vinson, Miss Rosenberg and Sidney M. Glazer for the United States in No. 24. Solicitor General Marshall, Assistant Attorney General Vinson, Miss Rosenberg and Kirby W. Patterson for the United States in No. 45. Acting Solicitor General Spritzer, Assistant *201 Attorney General Vinson and Miss Rosenberg for the United States in No. 567.
PER CURIAM.
The petitions for writs of certiorari are granted, the judgments of the courts below are vacated, and the cases are remanded for further consideration in the light of Marchetti v. United States, ante, p. 39. See also 28 U.S. C. § 2106 and Grosso v. United States, ante, p. 62.
MR. JUSTICE MARSHALL took no part in the consideration or decision of Nos. 11, 17, 19, 24, 30, and 45.
NOTES
[*]  Together with No. 17, Butler v. United States; No. 19, Brazzell et al. v. United States; No. 24, Rosenzweig v. United States; No. 30, Augello v. United States; No. 45, Gennaro v. United States; and No. 567, Mutcherson v. United States, all on petitions for writs of certiorari. Nos. 17, 19, and 567 are to the Court of Appeals for the Fifth Circuit, No. 24 to the Second Circuit, No. 30 to the Third Circuit, and No. 45 to the Eighth Circuit.